Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-10 are pending.
Claims 1-10 are allowed.
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mehdi Sheikerz on November 23, 2021.

Please amend claims 1-10 as follows:

1.  (currently amended)  A non-transitory, computer-readable recording medium having stored therein a program for causing a computer to execute a process comprising:
for an existing schedule indicating time slots during which a plurality of virtual machines are desired to be migrated between a plurality of physical machines, acquiring change information indicating a change of first time slots, among the time slots, during which a first group of virtual machines, among the plurality of virtual machines, are to be migrated;
generating constraint information including a  set of constraints regarding the change information and second time slots, among the time slots, during which a second group of virtual machines other than the first group of virtual machines are to be migrated;
generating a plurality of semi-constraint information items, a semi-constraint information item, among the plurality of semi-constraint information items,  generated by selecting a group of constraints, among the set of constraints, to be excluded, based on a minimal unsatisfiable (UNSAT) core for a migration time of a virtual machine, among the plurality of virtual machines;
generating,  the semi-constraint information  item, a plurality of respective rescheduling  results by rescheduling migrations of the plurality of virtual machines; and
 selecting a first rescheduling result indicating a first rescheduling, from among the respective rescheduling results,  which minimizes  a difference between a requested first time slot indicated by the change information and a new first scheduled time slot after the first rescheduling .
, , a constraint included in the minimal  UNSAT core is selected to be extracted from the group of constraints  as the exclusion target constraint.

3.  (currently amended)  The non-transitory, computer-readable recording medium of claim 2, wherein  the constraint included in the minimal  UNSAT core  is selected as the exclusion target constraint, based on a priority of  a virtual machine, among respective priorities of the plurality of virtual machines.

4.  (currently amended)  The non-transitory, computer-readable recording medium of claim 1, wherein,  the ,  selecting further includes a second rescheduling result indicating a second rescheduling, from among the rescheduling results, which reduces a first difference between a first time slot, among the first time slots indicated by the change information, and a second time slot, among the second time slots  of the second virtual machines, or reduces a second difference between a first time slot, among the first time slots  indicated by the change information and the new first scheduled time slot  indicated by the first rescheduling result .
, the selecting selects the second  rescheduling result that minimizes either one of the first difference  or the second difference .

6.  (currently amended)  The non-transitory, computer-readable recording medium of claim 1, wherein the change information indicating the change of first time slots includes information indicating a first time slot, among the first time slots, in which a migration of  a first virtual machine, among the first virtual machines is allowed or a first time slot, among the first time slots, in which a migration of  a first virtual machine, among the first virtual machines, is to be avoided.


7.  (currently amended)  The non-transitory, computer-readable recording medium of claim 1, wherein the constraint information includes,
 respective constraints related to  maintenance  periods of the plurality of physical machines, wherein during  a maintenance period, among the maintenance periods, a maintenance is to be performed on  a physical machine, among the plurality of physical machines, 
respective configurations of the plurality of physical machines and the plurality of virtual machines, and 
respective  turnaround  times for a migration  of a virtual machine, among the plurality of virtual machines, between the plurality of physical machines.

8.  (currently amended)  The non-transitory, computer-readable recording medium of claim 7, wherein,  for the  first rescheduling result, a time period for performing a maintenance on a physical machine, among  the plurality of physical machines is determined,  based on maintenance periods indicated by the constraint information, the plurality of semi-constraint information items, and a turnaround time for a maintenance of a physical machine, among  the plurality of physical machines.

9. (currently amended)  An apparatus comprising:
a memory; and
a processor coupled to the memory and configured to:
for an existing schedule indicating time slots during which a plurality of virtual machines are desired to be migrated between a plurality of physical machines, acquire change information indicating a change of first time slots, among the time slots, during which a first group of virtual machines, among the plurality of virtual machines, are to be migrated;
generate constraint information including a  set of constraints regarding the change information and second time slots, among the time slots, during which a group of virtual machines other than the first group of virtual machines are to be migrated;
generating a plurality of semi-constraint information items, a semi-constraint information item, among the plurality of semi-constraint information items,  generated by selecting a group of constraints, among the set of constraints, to be excluded, based on a minimal unsatisfiable (UNSAT) core for a migration time of a virtual machine, among the plurality of virtual machines;
generating,  the semi-constraint information item, a plurality of respective rescheduling results by rescheduling migrations of the plurality of virtual machines; and
 selecting a  rescheduling result indicating to a rescheduling, from among the respective rescheduling results, which minimizes  a difference between a requested first time slot indicated by the change information and a new scheduled time slot after the rescheduling 

10.  (currently amended)  A method performed by a computer, the method comprising:
desired to be migrated between a plurality of physical machines, acquiring change information indicating a change of first time slots, among the time slots, during which a first group of virtual machines, among the plurality of virtual machines, are to be migrated;
generating constraint information including a  set of constraints regarding the change information and second time slots, among the time slots, during which a second group of virtual machines other than the first group of virtual machines are to be migrated;
generating a plurality of semi-constraint information items, a semi-constraint information item, among the plurality of semi-constraint information items,  generated by selecting a group of constraints, among the set of constraints, to be excluded, based on a minimal unsatisfiable (UNSAT) core for a migration time of a virtual machine, among the plurality of virtual machines;
generating, for  the semi-constraint information  item, a plurality of respective rescheduling  results by rescheduling migrations of the plurality of virtual machines; and
 selecting a  rescheduling result indicating to a rescheduling, from among the respective rescheduling results,  which minimizes  a difference between a requested first time slot indicated by the change information and a new scheduled time slot after the rescheduling 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
As per independent claims 1, 9 and 10, the primary reason for allowance is the inclusion of  “generating a plurality of semi-constraint information items, a semi-constraint information item, among the plurality of semi-constraint information items, generated by selecting a group of constraints, among the set of constraints, to be excluded, based on a minimal unsatisfiable (UNSAT) core for a migration time of a virtual machine, among the plurality of virtual machines” in conjunction with the rest of the limitations of the claims.

Okuno (US 20200142732 A1) - teaches a scheduling device that divides the execution duration into a plurality of unit periods.  The scheduling device then allocates each of the plurality of physical machines to a physical machine group that may execute, while satisfying the constraint conditions, migration of the virtual machine operating on the allocated physical machine and maintenance work on the allocated physical machine within one or more unit periods of the plurality of unit periods.  Thereafter, for each of the plurality of physical machine groups, the scheduling device creates individual schedule information indicating a work execution duration of migration of the virtual machine operating on the allocated physical machine and that of maintenance work on the allocated physical machine within one or more unit periods of 

Okuno (US 20190095232 A1) – teaches includes a memory configured to store configuration information related to a physical machine and a virtual machine that operates on the physical machine, and temporal information indicating a time turnaround for migration of the virtual machine from the physical machine to another physical machine.  Upon acquisition of data indicating a duration of a maintenance execution related to a physical machine, the apparatus produces, based on the configuration information and the temporal information stored in the memory, a constraint condition for the virtual machine that operates on the physical machine, where the constraint condition is used to determine a schedule of the migration.  The apparatus produces schedule information of the migration, based on the constraint condition and the duration of the maintenance execution, and outputs the schedule information to a device used by a user of the virtual machine.

Onoue (US 20180046489 A1) – teaches a computer to execute a process.  The process includes, obtaining information on a virtual machine from among a plurality of virtual machines, migration information, first state information, and time information, determining a priority of each of the plurality of virtual machines based on the time information, identifying a first virtual machine group based on the migration information and the first state information, instructing each virtual machine included in the first 

Cortez (US 20200117494 A1) – teaches a low-impact live-migration system to reduce unfavorable impacts caused as a result of live-migrating computing containers between physical server devices of a cloud computing system.  For example, systems disclosed herein evaluates characteristics of computing containers on server devices to determine a predicted unfavorable impact of live-migrating the computing containers between the server devices.  Based on the predicted impact, the systems disclosed herein can selectively identify which computing containers to live-migrate as well as carry out live-migration of the select computing containers in such a way the significantly reduces unfavorable impacts to a customer or client device associated with the computing containers.

None of the arts cited above teach changing migration schedules of virtual machines including minimization of time difference between desired and actual migration times according to a minimal unsatisfiable core for a migration time. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEHRAN KAMRAN whose telephone number is (571)272-3401. The examiner can normally be reached on 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Emerson Puente, can be reached on (571)272-3652.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MEHRAN KAMRAN/Primary Examiner, Art Unit 2196